Citation Nr: 1640857	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a healed fracture, right clavicle (major).

2.  Entitlement to a rating in excess of 10 percent for residual scars, frontal scalp and parietal area.

3.  Entitlement to a compensable rating for residual scars, midline abdomen and bilateral chest.

4.  Entitlement to an initial rating in excess of 10 percent for headaches.

5.  Entitlement to an effective date earlier than February 19, 2009, for the grant of service connection for headaches.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition, to include as secondary to a healed fracture, right clavicle.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (claimed as nerve damage).

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (claimed as nerve damage).

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (claimed as nerve damage).

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (claimed as nerve damage).

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1985 and from November 1988 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in September 2008 and July 2009.  These matters were previously before the Board in May 2012, at which time they were remanded to provide a Board hearing.  As explained below, another remand is warranted.

The Board notes that the Veteran submitted a completed VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," dated in January 2014 in favor of the Illinois Department of Veterans Affairs.  In April 2016, the Veteran revoked her representation by the Illinois Department of Veterans Affairs, reported that she moved to New Mexico, and reported that she is currently represented by the Albuquerque Department of Veterans Affairs and Disabled American Veterans (DAV).  To date, a new VA Form 21-22 has not been submitted in favor of the Albuquerque Department of Veterans Affairs or DAV.  Thus, the Board finds that the Veteran is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012 the Veteran submitted a revised substantive appeal (VA Form 9) in which she requested a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.700 (2015).  Prior to the scheduled hearing date, the Veteran reported in April 2016 that she moved and asked for her hearing to be rescheduled.  38 C.F.R. § 20.704(c) (2015).  Accordingly, the present appeal must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

Ask the Veteran whether he would like a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC. Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700 (a), 20.704(a), as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




